                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
____________________________________________________________________________

JANE DOE,

       Plaintiff,

       v.                                                   Case No. 18-CV-1067

LAWRENCE UNIVERSITY,

       Defendant.

____________________________________________________________________________

       DEFENDANT’S AMENDED ANSWER AND AFFIRMATIVE DEFENSES
_____________________________________________________________________________

       NOW COMES Defendant Lawrence University of Wisconsin (“Defendant” or

“Lawrence”), by its attorneys, Michael Best & Friedrich LLP, and as and for its Amended

Answer and Affirmative Defenses to the Complaint of Plaintiff Jane Doe (“Plaintiff”), hereby

admits, denies, and alleges as follows:

                                     AMENDED ANSWER

                                NATURE OF PROCEEDINGS

        1.      This cause of action arises from Defendant’s deliberately indifference [sic] and
failure to respond to multiple reported student-on-student sexual assaults on school premises
that made Jane Doe more vulnerable to sexual assault. Prior to October 28, 2017, Lawrence
University was aware that Lawrence University student, Adam Jiumaleh, had sexually harassed
and assaulted at least three female Lawrence University students, but it took no action against
Jiumaleh. On October 28, 2017, Jiumaleh sexually assaulted Doe on campus, and then
assaulted her again in early November, 2017. This action alleges violations of Title IX as well
as Wisconsin state law negligence claims.

       1.      Defendant admits that the Complaint asserts a claim pursuant to Title IX of the

Education Amendments Act of 1972, 20 U.S.C. § 1681, et seq. (“Title IX”) and a state law

negligence claim. Defendant lacks knowledge or information sufficient to form a belief as to




        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 1 of 21 Document 16
Plaintiff’s allegations that Adam Jiumaleh (“Jiumaleh”) sexually assaulted her and therefore

denies all allegations regarding the same and demands strict proof thereof. Defendant denies the

remaining allegations contained in Paragraph 1 of the Complaint.

                                            PARTIES

       2.      Jane Doe (Doe) is an adult female residing in the Eastern District of Wisconsin.

       2.      Defendant admits that Plaintiff is an adult female. Defendant lacks knowledge or

information sufficient to form a belief as to Plaintiff’s residence and therefore denies the same

and demands strict proof thereof.

       3.      Lawrence University (Lawrence) is a private residential liberal arts college
devoted exclusively to undergraduate education. It is located in Appleton, Wisconsin, and it
receives federal financial assistant and funding as those terms are used under Title IX.

       3.      Defendant admits the allegations contained in Paragraph 3 of the Complaint, but

alleges that its full name is Lawrence University of Wisconsin.

                                JURISDICTION AND VENUE

        4.      This court has jurisdiction over this matter pursuant to 28 U.S.C. sec. 1331 for
the Title IX claim, and supplemental jurisdiction pursuant to sec. 1367 for the state law claim.

       4.      Defendant admits the allegations contained in Paragraph 4 of the Complaint.

       5.     These claims may be venued in the Eastern District of Wisconsin pursuant to 28
U.S.C. § 1391, insofar as all of the parties live and/or conduct business in the Eastern District of
Wisconsin, and the circumstances giving rise to this claim occurred in this district.

       5.      Defendant admits that venue is proper in this Court and that Lawrence is located

in a county served by the Eastern District of Wisconsin. Defendant lacks knowledge or

information sufficient to form a belief as to Plaintiff’s residence and therefore denies any

allegation regarding the same and demands strict proof thereof. Defendant denies the remaining

allegations contained in Paragraph 5 of the Complaint.




                                                 2

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 2 of 21 Document 16
                                  FACTUAL ALLEGATIONS

        6.     In 1972, Congress passed a law that prohibited discrimination against women in
federally funded education. That law came to encompass protections against sexual assault in
cases where a college was deliberately indifferent to sexual harassment and assault of female
students. That law is known as Title IX.

       6.      Paragraph 6 contains legal conclusions, to which no response by Defendant is

required. However, to the extent this Paragraph contains any factual allegations, Defendant

denies the allegations contained in Paragraph 6 of the Complaint.

        7.      Title IX provides, in part, that “no person in the United States shall, on the basis
of sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial assistance.”

       7.      Paragraph 7 contains legal conclusions, to which no response by Defendant is

required. However, to the extent this Paragraph contains any factual allegations, Defendant

denies the allegations contained in Paragraph 7 of the Complaint.

       8.      On September 7, 2017, 18 year old Jane Doe began her college education at
Lawrence. She was excited to attend the college, given that her mother and grandfather were
alumni of the university.

       8.      Defendant admits that Plaintiff enrolled as a freshman at Lawrence beginning in

September 2017. Upon information and belief, Defendant admits that Plaintiff was 18 years old

at the time of her enrollment at Lawrence. Upon information and belief, Defendant further

admits that Plaintiff’s mother is an alumna of Lawrence. Defendant lacks knowledge or

information sufficient to form a belief as to the remaining allegations contained in Paragraph 8 of

the Complaint and therefore denies the same and demands strict proof thereof.

      9.      Also in September, 2017, Lawrence junior Adam Jiumaleh was beginning his
academic year at Lawrence.

       9.      With respect to the allegations contained in Paragraph 9 of the Complaint,

Defendant asserts, without waiving its right to later admit or deny the allegations, that the Family



                                                 3

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 3 of 21 Document 16
Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g, prohibits the non-

consensual disclosure by Lawrence of information from Jiumaleh’s education record.

       10.    Doe worked at the campus student athletic facility, at the check-in desk. She
became acquainted with Jiumaleh, who regularly exercised at the facility. They became friendly,
and they would communicate via social media and would socialize periodically.

       10.     Defendant admits that Plaintiff has worked as a Student Desk Worker at

Lawrence’s Wellness Center, but Lawrence lacks knowledge or information sufficient to form a

belief as to the claimed time period for the allegations contained in this Paragraph, which is not

specified, and therefore demands strict proof thereof. Defendant lacks knowledge or information

sufficient to form a belief as to the remaining allegations contained in Paragraph 10 of the

Complaint and therefore denies the same and demands strict proof thereof.

        11.     Unbeknownst to Doe at the time, Jiumaleh had a record of reported sexual
assaults and harassment at Lawrence known to the university. Prior to October 28, 2017, at
least three different female Lawrence students had accused and made reports of Jiumaleh
sexually assaulting or harassing them. Jiumaleh had been banned from attending most
fraternities because of his sexually aggressive behavior at those parties.

       11.     Defendant lacks knowledge or information sufficient to form a belief as to what

Plaintiff knew or did not know concerning the alleged conduct by Jiumaleh, or when Plaintiff

knew the claimed information, and therefore denies all allegations regarding the same and

demands strict proof thereof. Defendant also lacks knowledge or information sufficient to form

a belief as to the occurrence or timing of the vaguely referenced “sexual assaults” or

“harassment” involving Jiumaleh, and therefore denies all allegations regarding the same and

demands strict proof thereof. Defendant further lacks knowledge or information sufficient to

form a belief as to the identities of the “three different female Lawrence students” referenced in

this Paragraph, or to form a belief as to whether, when, or to whom those “female Lawrence

students” reported the alleged incidents involving Jiumaleh, and therefore denies all allegations



                                                 4

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 4 of 21 Document 16
regarding the same or demands strict proof thereof. Defendant denies that Lawrence received

any complaints of sexual assault or harassment involving Jiumaleh prior to October 28, 2017.

Defendant also lacks knowledge or information sufficient to form a belief as to Plaintiff’s

allegation that Jiumaleh was “banned from attending most fraternities,” or to form a belief as to

Jiumaleh’s alleged behavior at unspecified “parties,” and therefore denies all allegations

regarding the same and demands strict proof thereof. Defendant denies any remaining

allegations contained in Paragraph 11 of the Complaint.

        12.  Prior to October 28, 2017, Lawrence had been made aware of the complaints of
harassment and / or assault, but it took no action to prevent Jiumaleh from claiming another
victim.

       12.     Defendant lacks knowledge or information sufficient to form a belief as to the

occurrence or timing of the vaguely referenced “harassment” or “assault,” or to form a belief as

to the occurrence, timing, content, or identities of any of the individuals allegedly involved in the

referenced reports, and therefore denies all allegations regarding the same and demands strict

proof thereof. Defendant denies that Lawrence received any complaints of harassment or assault

involving Jiumaleh prior to October 28, 2017. Defendant denies the remaining allegations

contained in Paragraph 12 of the Complaint.

       13.    On October 28, 2017, Doe attended a fraternity party. Jiumaleh also attended the
party. Doe did not leave the party with him. He returned to his Lawrence-owned and supervised
dormitory, and Doe eventually ended up back at a friend’s Lawrence-owned and supervised
dormitory where she planned to spend the night with her friend.

       13.     Defendant presently lacks knowledge or information sufficient to form a belief as

to Plaintiff’s claim that she and Jiumaleh attended an unspecified “fraternity party” on the

referenced date, or to form a belief as to the occurrence or timing of that vaguely referenced

“fraternity party.” Defendant further lacks knowledge or information sufficient to form a belief

as to the occurrence of the alleged actions by Plaintiff or Jiumaleh on the referenced date.

                                                 5

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 5 of 21 Document 16
Defendant therefore denies all allegations contained in Paragraph 13 of the Complaint and

demands strict proof thereof.

        14.     Before and after leaving the fraternity party, Doe consumed alcohol. At
approximately the same time she consumed alcohol after the party, she communicated with
Jiumaleh. He asked her to come to his dorm room to watch videos. She indicated that she would
go, but further stated that she was too drunk and did not want anything to happen if she went to
his dorm. He texted that he agreed and assured her nothing would happen.

       14.     Defendant lacks knowledge or information sufficient to form a belief as to the

timing or occurrence of Plaintiff’s alleged alcohol consumption in relation to the vaguely

referenced “fraternity party,” and therefore denies all allegations regarding the same and

demands strict proof thereof. Defendant further lacks knowledge or information sufficient to

form a belief as to the occurrence, timing, content, sender(s), or recipient(s) of the

communications and/or text messages referenced in this Paragraph, and therefore denies all

allegations regarding the same and demands strict proof thereof. Any written communications

and/or text messages between Plaintiff and Jiumaleh speak for themselves and are the best

evidence of their contents. Defendant denies that Paragraph 14 contains a complete description

of the written communications between Plaintiff and Jiumaleh on the date in question.

Defendant denies any remaining allegations contained in Paragraph 14 of the Complaint.

        15.     At approximately 3:00 a.m. on October 29, 2017, Doe went to Jiumaleh’s dorm
room. By the time she arrived, the alcohol she had consumed was taking effect: it rendered her
intoxicated to the point where she was barely conscious.

       15.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 15 of the Complaint, and therefore denies all allegations

contained in this Paragraph and demands strict proof thereof.

       16.     While in this state, Jiumaleh removed part of Doe’s clothing and sexually
assaulted her by having vaginal sex with her. Doe was too intoxicated to give consent, and she
only has fragmented memories of what occurred that early morning.



                                                  6

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 6 of 21 Document 16
       16.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 16 of the Complaint, and therefore denies all allegations

contained in this Paragraph and demands strict proof thereof.

        17.     Subsequently, in early November 2017, Jiumaleh lured Doe to a study room,
stating “we have to talk.” During the course of this discussion, Jiumaleh attempted to
manipulate Doe by accusing her of leading him on. During this meeting, Jiumaleh groped Doe
against her will. He blocked her exit from the room, and stated that she could only leave if she
sat on his lap and gave him a kiss. Because she was afraid for her safety and desperately wanted
to leave, she complied. At that point, Jiumaleh let her go. During this confrontation between
Doe and Jiumaleh, Jiumaleh admitted to Doe that he knew she was too intoxicated to give
consent to their prior sexual encounter.

       17.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 17 of the Complaint, and therefore denies all allegations

contained in this Paragraph and demands strict proof thereof.

        18.    Doe shared her traumatic experiences with some of her friends, who convinced
her to make a complaint. After the second assault by Jiumaleh, on November 8, 2017, Doe was
convinced to make an online complaint using Lawrence’s SHARE system—a system dedicated to
the reporting of sexual misconduct on campus—with the help of a RLA (Residential Life
Assistant) and a friend. Doe reported the two above-described incidents of sexual assault or
harassment, as well as an incident when Jiumaleh intimidated Doe about providing him with
prescription drugs intended for her. The November complaint was ostensibly to go to
Lawrence’s Title IX coordinator, Kimberly Jones.

       18.     Defendant admits that on or about November 8, 2017, Plaintiff verbally reported

to a Lawrence Residence Life Assistant (“RLA”) that Jiumaleh previously had non-consensual

sexual intercourse with her and that on another prior occasion Jiumaleh tried to engage in

physical contact with her that she resisted, including kissing. Defendant admits that Plaintiff

brought another Lawrence student to the meeting with the RLA on or about November 8, 2017.

Defendant further admits that the RLA prepared a Sexual Misconduct Contact Report on or

about November 8, 2017, based upon Plaintiff’s report of the alleged non-consensual sexual

intercourse and physical contact by Jiumaleh. Defendant alleges that Sexual Misconduct Contact



                                                 7

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 7 of 21 Document 16
Reports are also referred to as SHARE Reports at Lawrence. Upon information and belief,

Defendant denies that Plaintiff reported any incident involving Jiumaleh and prescription drugs

to the RLA at the November 8, 2017 meeting. Defendant lacks knowledge or information

sufficient to form a belief as to the existence or content of the vaguely referenced “November

complaint,” and therefore denies all allegations regarding the same and demands strict proof

thereof. Defendant alleges that pursuant to Lawrence’s policy at the time period relevant to the

Complaint, Lawrence’s Title IX Coordinator received copies of all Sexual Misconduct Contact

Reports that were actually submitted. Defendant lacks knowledge or information sufficient to

form a belief as to any remaining allegations contained in this Paragraph, and therefore denies all

remaining allegations contained in Paragraph 18 of the Complaint and demands strict proof

thereof.

       19.    Having heard nothing about her complaint, later in November 2017, Doe asked
her RLA about the status of her complaint. Her RLA informed Doe that he had been told that
there was nothing anyone could do about the situation until there were multiple reports about
the same perpetrator.

       19.      Defendant lacks knowledge or information sufficient to form a belief as to

whether, when, or what Plaintiff heard about the vaguely referenced “complaint,” and therefore

denies all allegations regarding the same and demands strict proof thereof. Defendant lacks

knowledge or information sufficient to form a belief as to the identity of the unnamed “RLA”

referenced in this Paragraph. Defendant also presently lacks knowledge or information sufficient

to form a belief as to the occurrence, timing, or content of the vaguely referenced communication

between Plaintiff and this unnamed “RLA,” and therefore denies all allegations regarding the

same and demands strict proof thereof. Upon information and belief, Defendant denies that

Plaintiff asked the RLA referenced in Paragraph 18 of the Complaint “about the status of her




                                                 8

           Case 1:18-cv-01067-WCG Filed 11/02/18 Page 8 of 21 Document 16
complaint” in November 2017, after making the verbal report on or about November 8, 2017.

Defendant denies any remaining allegations contained in Paragraph 19 of the Complaint.

        20.    Ultimately, on January 5, 2018, Doe made a complaint about Jiumaleh’s conduct
to the Appleton Police Department. Also on January 5, Doe’s parents informed Lawrence of the
sexual assault and / or harassment allegations of Doe.

       20.     Upon information and belief, Defendant admits that Plaintiff reported an alleged

sexual assault by Jiumaleh to the Appleton Police Department. However, Defendant alleges that

Plaintiff made this report to the Appleton Police Department on or after January 6, 2018.

Defendant also admits that Plaintiff’s mother reported an alleged sexual assault by Jiumaleh

against Plaintiff. Defendant alleges that Plaintiff’s mother made this report to Lawrence on

January 6, 2018. Defendant denies any remaining allegations contained in Paragraph 20 of the

Complaint.

         21.   On January 8, 2018, Jane Doe’s parents met with Jones and Lawrence’s Dean of
Students, Curt Lauderdale. Jones and Lauderdale informed the Does that they had previously
received and were aware of at least three prior reports from other women who had been
harassed or assaulted by Jiumaleh. At this meeting, Jones attempted to show Doe’s parents that
she (Jones) had just been talking on her cell phone with one of the prior victims to convince her
to file a “formal” complaint. Jones explained that, without a formal complaint, Lawrence was
“helpless” to take any action to prevent Jiumaleh from continuing his behavior.

       21.     Defendant admits that Kimberly Jones, Title IX Coordinator, and Curt

Lauderdale, Dean of Students, met with Plaintiff’s mother and father on January 8, 2018.

Defendant denies the remaining allegations contained in Paragraph 21 of the Complaint.

       22.     Also at the January 8 meeting, Jones and Lauderdale informed Doe’s parents that
Lawrence had not done anything in reaction to Doe’s November online complaint because they
were unaware of it and “never received it,” and that the RLA had provided erroneous
information to Doe about the complaint procedure and needed more training.

       22.     Defendant denies the allegations contained in Paragraph 22 of the Complaint.

       23.     Jones told Doe’s parents that she was very happy that Doe had decided to make a
formal complaint (via her report to the Appleton Police Department), because now Lawrence
had a basis to remove Jiumaleh from the campus by the following weekend, “in order to prevent

                                                9

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 9 of 21 Document 16
another rape.” Jones again stated that, until a formal complaint was filed with her office,
Lawrence could do nothing in reaction to one or more complaints of sexual misconduct by one of
its students on campus.

       23.     Defendant denies the allegations contained in Paragraph 23 of the Complaint.

       24.      At the meeting on January 8, 2018, Doe’s parents mentioned the name of another
girl who, to the best of Doe’s knowledge, also had been sexually assaulted by Jiumaleh. Jones
and Lauderdale stated, “We have not heard that name before.”

       24.     Defendant admits that Plaintiff’s parents provided a name to Jones and

Lauderdale at the January 8, 2018 meeting of another Lawrence student whom they (Plaintiff’s

parents) said may have been previously sexually assaulted by Jiumaleh. Defendant admits that

Lawrence had never previously received any information about any incident involving this other

student and Jiumaleh, and that Jones and Lauderdale told Plaintiff’s parents as much. Defendant

lacks knowledge or information sufficient to form a belief as to what Plaintiff knows about the

other student’s interactions with Jiumaleh, and therefore denies all allegations regarding the

same and demands strict proof thereof. Defendant denies any remaining allegations contained in

Paragraph 24 of the Complaint.

       25.     At all times relevant hereto, Lawrence’s written sexual harassment policy stated,
“The Lawrence University Title IX Coordinator has the authority to initiate an investigation
based on allegations of discrimination, prohibited by Title IX, even absent the filing of a formal
grievance, or after its subsequent withdrawal.”

       25.     Defendant denies that it has a written “sexual harassment policy.” Defendant

alleges that the Lawrence University Sexual Misconduct Policy (the “Sexual Misconduct

Policy”) contains the quoted language. Defendant further alleges that the Sexual Misconduct

Policy speaks for itself and is the best evidence of its contents. Defendant denies that Paragraph

25 contains a complete description of the contents of the Sexual Misconduct Policy. Defendant

denies any remaining allegations contained in Paragraph 25 of the Complaint.




                                                10

       Case 1:18-cv-01067-WCG Filed 11/02/18 Page 10 of 21 Document 16
       26.     With respect to the SHARE complaints, Lawrence policy stated: “Information in
[SHARE] reports is used to monitor potential threats to campus safety and to take steps to
promote a safer environment. Reports are not formally investigated unless they indicate a
pattern, predator, threats, violence or weapons.”

       26.     Defendant lacks knowledge or information sufficient to form a belief as to the

vaguely referenced “policy” and therefore denies all allegations contained in Paragraph 26 of the

Complaint and demands strict proof thereof. Defendant alleges that any written “policy”

referenced in this Paragraph speaks for itself and is the best evidence of its contents.

        27.     On January 13, 2018, Doe provided a statement to Lawrence, describing the
assaults on October 28 and early November by Jiumaleh. At the time, Jones again explained
that she previously had not seen Doe’s November 8 complaint and had panicked because she
could not find it until right before the January 13, 2018 meeting. She also had asked the RLA
right before the meeting to re-create a second online SHARE report regarding the two sexual
assaults of Doe by Jiumaleh.

       27.     Defendant admits that on January 13, 2018 Plaintiff met with the Outside

Investigator retained by Lawrence to investigate Plaintiff’s allegations against Jiumaleh.

Defendant admits that Plaintiff provided information at the meeting about her allegations against

Jiumaleh. Defendant further admits upon information and belief that Jones instructed the RLA

to whom Plaintiff made the verbal report on or around November 8, 2017 to resubmit the Sexual

Misconduct Contact Report that the RLA had prepared at the time of the verbal report.

Defendant lacks knowledge or information sufficient to form a belief as to the alleged timing of

the communication with the RLA, which is stated only as “right before” an unspecified

“meeting,” and therefore denies all allegations regarding the same and demands strict proof

thereof. Defendant further alleges that on the same day that Plaintiff made the verbal report to

the RLA on or about November 8, 2017, Plaintiff advised the RLA that she did not want to be

contacted about the report. Defendant denies the remaining allegations contained in Paragraph

27 of the Complaint.



                                                 11

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 11 of 21 Document 16
        28.     At the time of making her statement to Lawrence, Jones informed Doe that she
was Jiumaleh’s fourth assault victim. Jones told Doe that Jiumaleh victimized her in a manner
similar to his other victims. Jones indicated that Jiumaleh would attempt to meet a woman at a
party with the intention to later assault her after she become so intoxicated that she could not
resist his advances.

       28.     Defendant denies the allegations contained in Paragraph 28 of the Complaint.

       29.      Following her statement to Jones, Jones implemented a “No Contact Order,”
ostensibly limiting Jiumaleh’s activities on campus, including his access to all of the dormitories
on campus except his own. The order also required Doe to remove herself from any place where
Jiumaleh was present.

       29.     With respect to any allegations contained in this Paragraph about Lawrence’s

directives to Jiumaleh and/or actions taken by Lawrence toward Jiumaleh, Defendant asserts,

without waiving its right to later admit or deny the allegations, that FERPA prohibits the non-

consensual disclosure by Lawrence of information from Jiumaleh’s education record, including

disciplinary and/or remedial actions. Defendant denies that it issued any “No Contact Order”

and alleges instead that it implemented a no intentional contact agreement after it received the

report in January 2018 regarding alleged sexual assault by Jiumaleh against Plaintiff. Defendant

denies that any referenced “order” required Plaintiff “to remove herself from any place where

Jiumaleh was present.” Defendant alleges that it advised Plaintiff that it expected her to avoid

intentional contact with Jiumaleh during the investigation of her claims by removing herself

from close proximity to Jiumaleh on Lawrence’s campus. Defendant denies any remaining

allegations contained in Paragraph 29 of the Complaint.

        30.    During the ensuing investigation of the allegations made by Doe against
Jiumaleh, Lawrence informed Doe that it would waive its requirement that students live on
campus, allowing her to live at home instead. Doe pointed out that if she lived off campus, she
would not get the equal educational experience protected by Title IX. Lawrence alternatively
offered Doe a single “safe room” on a different floor closer to her friends and RLA.

       30.     Defendant admits that it offered Plaintiff, as an accommodation following her

report of the alleged sexual assault by Jiumaleh, a waiver of its residential living requirement.

                                                 12

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 12 of 21 Document 16
Defendant lacks knowledge or information sufficient to form a belief as to the occurrence,

timing, or participants to any alleged communication between Plaintiff and unnamed

representatives of Lawrence concerning this offer, and therefore denies all allegations regarding

the same and demands strict proof thereof. Defendant admits that it alternatively offered

Plaintiff the opportunity to move to a single, on-campus room of her choice, and Defendant

alleges that Plaintiff accepted this accommodation. Defendant denies any remaining allegations

contained in Paragraph 30 of the Complaint.

        31.    Unbeknownst to Doe, the ostensibly “safe room” was directly across from the
room of Jiumaleh’s friend. Despite the No Contact Order and assurances by Lawrence that
Jiumaleh’s activities and access on campus were closely monitored, Jiumaleh still visited his
friend’s room across from Doe’s dorm room. On such occasions, Doe was trapped in her room
and could not attend class, go the library or eat in the cafeteria.

       31.     Defendant lacks knowledge or information sufficient to form a belief as to the

identify of Jiumaleh’s unidentified “friend,” or to form a belief as to the timing or occurrence of

Jiumaleh’s visits with his “friend,” and therefore denies all allegations regarding the same and

demands strict proof thereof. Defendant further lacks knowledge or information sufficient to

form a belief as to Plaintiff’s claims that she was ever “trapped in her room,” and therefore

denies all allegations regarding the same and demands strict proof thereof. Defendant denies that

it ever received any report from Plaintiff or anyone else that Jiumaleh violated the terms of the

no intentional contact agreement. Defendant denies any remaining allegations contained in

Paragraph 31 of the Complaint.

        32.     While Doe chose the single room, she still spent most of her time at home during
the ensuing four-month investigation. Lawrence has a small campus, and it was impossible to
avoid Jiumaleh, who had not been removed from campus as promised by Jones. She missed
classes and meals and was forced to quit her job in an attempt to avoid him during the course of
the investigation. Moreover, Lawrence billed Doe’s parents for a single room premium rent, but
later reconsidered and billed Doe’s parents the “double room” rate for the ostensibly “safe
room,” and would not waive such charges, despite Doe not living consistently in her “safe
room.” Since Lawrence had waived the residency requirement and could have lived at home,

                                                13

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 13 of 21 Document 16
Doe was made to pay for her ostensibly “safe room” in which it was virtually impossible for her
to stay.

       32.     Defendant denies that the Outside Investigator retained by Lawrence took four

months to investigate Plaintiff’s allegations against Jiumaleh. Defendant admits that Plaintiff

accepted the accommodation offered by Lawrence to move to a single, on-campus room of her

choice. Defendant admits that Lawrence initially billed Plaintiff at a single-room rate but alleges

that this was done in error. Defendant admits that Lawrence corrected the charge and billed

Plaintiff at the cheaper double-room rate for the single room that she selected. Defendant alleges

that it did so as an accommodation to Plaintiff. Defendant admits that Lawrence did not waive

Plaintiff’s room and board charges. Defendant lacks knowledge or information sufficient to

form a belief as to the meaning of Plaintiff’s allegations that she did not “liv[e] consistently” in

her on-campus single room, or that “it was virtually impossible for her to stay” on campus, and

therefore denies the same and demands strict proof thereof. Defendant alleges that at all times

relevant to the Complaint Plaintiff utilized her Lawrence room and board. Defendant denies that

Jones promised Plaintiff that Jiumaleh would be removed from campus. Defendant lacks

knowledge or information sufficient to form a belief as to the remaining allegations contained in

Paragraph 32, and Defendant therefore denies all remaining allegations contained in Paragraph

32 of the Complaint and demands strict proof thereof.

        33.    On March 16, 2018, Lawrence completed its investigation into Doe’s complaints.
During the investigation period, another victim reported a sexual assault by Jiumaleh under very
similar circumstances to the assaults on Doe. In fact, the report showed that this assault
occurred in close proximity to Doe’s report of the two assaults, during a time when Jones had
told Doe’s parents that Jiumaleh would be removed from campus to prevent more rapes.

       33.     Defendant admits that on or about March 16, 2018, the Outside Investigator

retained by Lawrence completed her investigation of the allegations asserted by Plaintiff against

Jiumaleh. Defendant lacks knowledge or information sufficient to form a belief as to the identity

                                                 14

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 14 of 21 Document 16
of the unnamed other “victim” vaguely referenced in this Paragraph, or to form a belief as to the

meaning of the term “very similar circumstances,” and therefore denies all allegations regarding

the same and demands strict proof thereof. Defendant further lacks knowledge or information

sufficient to form a belief as to the vaguely referenced “report” and therefore denies all

allegations regarding the same and demands strict proof thereof. Any written report speaks for

itself and is the best evidence of its contents. Defendant denies that it ever received any report of

any alleged sexual assault by Jiumaleh that occurred after the time Plaintiff reported the alleged

assaults by Jiumaleh. Defendant denies that Jones told Plaintiff’s parents that Jiumaleh would be

removed from campus.

       34.     The investigator concluded that Jiumaleh had assaulted at least three female
students at Lawrence and harassed another female student. On April 4, 2018, Lawrence
provided Doe with the results of its investigation.

       34.     Defendant admits that Lawrence advised Plaintiff of the results of the Outside

Investigator’s investigation, but Defendant alleges that Lawrence provided the investigation

results to Plaintiff on or around March 26, 2018. Defendant denies the remaining allegations

contained in Paragraph 34 of the Complaint.

       35.    Approximately two weeks after April 4, Lawrence expelled Jiumaleh because he
had engaged in a pattern of predatory sexual assaults in violation of Lawrence’s Sexual
Misconduct Policy and Title IX.

       35.     With respect to the allegations contained in Paragraph 35 of the Complaint

concerning Jiumaleh, Defendant asserts, without waiving its right to later admit or deny the

allegations, that FERPA prohibits the non-consensual disclosure by Lawrence of information

from Jiumaleh’s education record, including any disciplinary information. Defendant further

states that it lacks knowledge or information sufficient to form a belief as to the meaning of




                                                 15

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 15 of 21 Document 16
“predatory sexual assaults” as that term is used in Paragraph 35 of the Complaint, and therefore

denies all allegations regarding the same and demands strict proof thereof.

        36.    Jiumaleh’s assault of Doe adversely affected her educational opportunities. His
presence on campus after she reported the assaults caused her to quit her job, miss meals, and
prevented her access to the library to avoid him. She would miss classes for the same reason,
and moved off campus to reside at her parents’ home also to avoid him. Not being on campus
caused her to miss opportunities available to students on campus. Her ability to excel
academically was also seriously impaired. She suffered emotional and psychological injuries
that further impacted her educational opportunities and continues to suffer such injuries.

        36.     Defendant lacks knowledge or information sufficient to form a belief as to the

occurrence or timing of Plaintiff’s claim that she “moved off campus to reside at her parents’

homes,” and therefore denies all allegations regarding the same and demands strict proof thereof.

Defendant alleges that at all times relevant to the Complaint Plaintiff maintained a residence on

Lawrence’s campus. Defendant lacks knowledge or information sufficient to form a belief as to

the remaining allegations contained in this Paragraph, and therefore denies all remaining

allegations contained in Paragraph 36 of the Complaint and demands strict proof thereof.

                                 FIRST CAUSE OF ACTION:
                                  VIOLATION OF TITLE IX

        37.     The plaintiff realleges and incorporates the foregoing paragraphs as if set forth
fully herein.

        37.     Defendant repeats and reasserts its answers to each of the Paragraphs above as if

set forth fully herein.

        38.    Prior to October 28, 2017, at least three female Lawrence students had made
known to Lawrence that they had been sexually assaulted or harassed by Jiumaleh. At least one
of those assaults occurred in areas controlled by Lawrence. Accordingly, Lawrence had
knowledge and had been put on notice that the risk of an assault like the one on Doe increased.
Lawrence was aware of a pattern of the predatory assaults on female students by Jiumaleh.

        38.     Defendant denies the allegations contained in Paragraph 38 of the Complaint.

      39.     Lawrence took no action against Jiumaleh in spite of its knowledge of the
complaints that he sexually assaulted or harassed female students at Lawrence, in disregard of

                                                16

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 16 of 21 Document 16
its own Sexual Misconduct Policy mandating investigations into a pattern of predatory or violent
behavior. Lawrence did nothing to warn the student population that such patterns of predatory
sexual assaults were occurring on campus. Accordingly, Lawrence exhibited deliberate
indifference to assaults in a way that made Doe more vulnerable to the attack itself.

       40.     Defendant denies the allegations contained in Paragraph 39 of the Complaint.

       40.    Both Doe and Jiumaleh were Lawrence students, and both were subject to
Lawrence’s rules and policies. Both assaults described in this complaint took place on property
owned, controlled and managed by Lawrence. Both Doe and Jiumaleh were required to live on
campus. Lawrence had the authority to expel or otherwise punish Jiumaleh. Accordingly,
Lawrence had substantial control over Jiumaleh.

       40.     With respect to the allegations concerning Jiumaleh contained in this Paragraph,

Defendant asserts, without waiving its right to later admit or deny the allegations, that FERPA

prohibits the non-consensual disclosure by Lawrence of information from Jiumaleh’s education

record. Defendant admits that, during the time period relevant to the Complaint, Plaintiff was

enrolled at Lawrence and subject to Lawrence’s applicable rules and policies. Defendant lacks

knowledge or information sufficient to form a belief as to the occurrence or timing of the

referenced “assaults,” and therefore denies all allegations regarding the same and demands strict

proof thereof. Defendant admits that Lawrence maintains a residential living requirement.

However, Defendant alleges that it offered Plaintiff a waiver of that requirement. Defendant

lacks knowledge or information sufficient to form a belief as to the unidentified conduct for

which Plaintiff claims Lawrence “had the authority to expel or otherwise punish Jiumaleh,” and

therefore denies all allegations regarding the same and demands strict proof thereof. Plaintiff’s

allegation concerning Defendant’s alleged “substantial control” over Jiumaleh reflects a legal

conclusion, to which no response by Defendant is required. However, to the extent Paragraph 40

contains any additional factual allegations, Defendant denies the same.

         41.    The assaults described in this complaint were so severe and objectively offensive
that it deprived Doe of access to the educational opportunities and benefits provided by the
school.

                                                17

       Case 1:18-cv-01067-WCG Filed 11/02/18 Page 17 of 21 Document 16
        41.     Defendant denies the allegations contained in Paragraph 41 of the Complaint.

       42.    The conduct in violation of Title IX described in this complaint has caused Doe
severe and permanent psychological and emotional harm.

        42.     Defendant denies the allegations contained in Paragraph 42 of the Complaint.

      43.    The conduct in violation of Title IX described in this complaint has also caused
Doe economic harm.

        43.     Defendant denies the allegations contained in Paragraph 43 of the Complaint.

                               SECOND CAUSE OF ACTION:
                             STATE LAW NEGLIGENCE CLAIM

        44.     The plaintiffs reallege and incorporate the preceding paragraphs as if set forth
fully herein.

        44.     Defendant repeats and reasserts its answers to each of the Paragraphs above as if

set forth fully herein.

        45.     Lawrence owed a duty of ordinary care to Doe.

        45.     Paragraph 45 sets forth a legal conclusion, to which no response by Defendant is

required. However, to the extent this Paragraph contains any factual allegations, Defendant

denies the allegations contained in Paragraph 45 of the Complaint.

       46.    Alternatively, Lawrence owed Doe a special duty of care, at least in part, because
she was a student at Lawrence and because she was compelled to live on campus.

        46.     Paragraph 46 sets forth a legal conclusion, to which no response by Defendant is

required. However, to the extent this Paragraph contains any factual allegations, Defendant

denies the allegations contained in Paragraph 46 of the Complaint.

       47.      Lawrence was negligent in its failure to respond to the information of Jiumaleh’s
prior assaults in its possession on or before October 28, 2017.

        47.     Defendant denies the allegations contained in Paragraph 47 of the Complaint.




                                                18

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 18 of 21 Document 16
       48.     Lawrence was negligent in its failure to properly train its employees on how to
properly investigate and handle claims of sexual harassment or assault.

       48.     Defendant denies the allegations contained in Paragraph 48 of the Complaint.

       49.      Lawrence was negligent in its failure to supervise and discipline Jiumaleh after
learning of his history of assaultive and harassing behavior.

       49.     Defendant denies the allegations contained in Paragraph 49 of the Complaint.

       50.     Lawrence was negligent in its failure to monitor its online SHARE website for
reports of sexual misconduct made by students and its failure to act in response to the multiple
reports made against the same perpetrator, Jiumaleh.

       50.     Defendant denies the allegations contained in Paragraph 50 of the Complaint.

       51.     Lawrence was negligent in its failure to provide information to students like Doe,
as required by law.

       51.     Defendant denies the allegations contained in Paragraph 51 of the Complaint.

       52.     This negligence has caused Doe emotional and economic harm.

       52.     Defendant denies the allegations contained in Paragraph 52 of the Complaint.

       WHEREFORE, the plaintiffs demand the following relief:

      1.     Judgment against Lawrence in amount sufficient to compensate plaintiffs for all
economic and emotional losses.

       1.      Defendant denies that Plaintiff is entitled to the relief sought in this Paragraph.

       2.      Judgment for punitive damages against Lawrence in an amount sufficient to
punish it and deter it from acting similarly in the future.

       2.      Defendant denies that Plaintiff is entitled to the relief sought in this Paragraph.

       3.      An award of all attorney fees and costs incurred by Doe in litigating this action.

       3.      Defendant denies that Plaintiff is entitled to the relief sought in this Paragraph.

        4.      Any and all other relief the Court deems just to award, including but not limited
to equitable relief.

       4.      Defendant denies that Plaintiff is entitled to the relief sought in this Paragraph.



                                                 19

       Case 1:18-cv-01067-WCG Filed 11/02/18 Page 19 of 21 Document 16
                                         JURY DEMAND

      The plaintiffs respectfully request that this matter be tried before a jury of six (6)
competent persons.

       Plaintiff’s demand for a jury represents a legal demand, to which no response by

Defendant is required. Defendant further denies that this Complaint involves multiple

“plaintiffs,” as alleged in this Paragraph.

                                   AFFIRMATIVE DEFENSES

       As and for its Affirmative Defenses to the Complaint, Defendant asserts as follows.

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       2.      Defendant cannot be found to have violated Title IX because at all times relevant

to the Complaint it had policies designed to prevent and correct sex-based harassment and

assault. Upon notice of the assaults alleged in the Complaint, Defendant took prompt and

effective action to respond to Plaintiff’s report.

       3.      Upon information and belief, Plaintiff has failed and is failing to mitigate her

damages.

       WHEREFORE, Defendant prays that the Complaint be dismissed in its entirety, that

Defendant be awarded its reasonable costs, including attorney’s fees, incurred in the defense of

the Complaint, and that the Court award to Defendant such further relief as the Court deems

appropriate under the circumstances.




                                                     20

        Case 1:18-cv-01067-WCG Filed 11/02/18 Page 20 of 21 Document 16
         Dated this 2nd day of November, 2018.


                                                  MICHAEL BEST & FRIEDRICH LLP



                                                  By:      s/Anne M. Carroll
                                                        Eric H. Rumbaugh, SBN 1015164
                                                        Anne M. Carroll, SBN 1094297
                                                        100 East Wisconsin Avenue, Suite 3300
                                                        Milwaukee, WI 53202-4108
                                                        Telephone: 414-271-6560
                                                        Facsimile: 414-277-0656
                                                        E-mail: ehrumbaugh@michaelbest.com
                                                        E-mail: amcarroll@michaelbest.com

                                                  Attorneys for Defendant,
                                                  Lawrence University of Wisconsin

058427-0055\24508929.2




                                                 21

         Case 1:18-cv-01067-WCG Filed 11/02/18 Page 21 of 21 Document 16
